Protection of minorities in Europe (debate)
The next item is the debate on the oral question to the Commission on the protection of traditional national, ethnic and immigrant minorities in Europe, by Csaba Sándor Tabajdi, Hannes Swoboda, Jan Marinus Wiersma, Véronique De Keyser, Katrin Saks and Claude Moraes, on behalf of the Socialist Group in the European Parliament - B6-0005/2009).
Mr President, ladies and gentlemen, there are more than 300 different national and ethnic minorities and linguistic communities living on the European continent. Of the citizens of the 27 EU Member States, some 15% are members of a traditional national minority or immigrant community. While the objective of the European Union is the preservation of cultural diversity, minority languages and groups face the threat of extinction or assimilation. The steadily growing immigrant communities are dealing with a crisis of integration; think only of the riots in the French suburbs, in the outskirts of Paris, the London terrorist attacks or the ethnic tensions in the Netherlands.
Is the European Union credible when it condemns violations of human and minority rights in third countries? Are the EU decision makers adequately addressing the problems of national and ethnic minorities in the potential candidate countries of the Western Balkans, when some Member States are incapable of doing so at home, and in fact their practices are diametrically opposed to this policy? Those who are unable and unwilling to face these questions, who stick their heads in the sand, are playing with the future of Europe.
Today's debate was preceded by voices of concern, with certain people claiming that this issue is too sensitive. Yes, this question is an extremely sensitive one. What would become of the European Union if we were to debate only those questions that do not offend any interests? We cannot sweep these problems under the carpet! The citizens of Europe expect us to provide genuine answers. The European Union must guarantee the rights, at the local, regional, national and EU levels, of indigenous and traditional minorities, the Roma, and the several million people who live in minority status and have no independent State, such as the Catalans, Basques, Scots, Bretons, Alsatians, Corsicans, Welsh, the Hungarian minorities in Romania, Slovakia and Serbia and other national communities.
Subsidiarity and self-governance, power sharing and joint decision making are the fundamental values of the European Union. It is very important that forms of joint decision making, self-governance and autonomy be set up on the basis of agreements between majorities and minorities, while fully respecting the sovereignty and territorial integrity of Member States. As regards persons who belong to immigrant minorities within a State, we must help them integrate as fully as possible, and the immigrant minorities in turn must show the highest possible respect for the language and customs of the State in question. If the European Parliament truly wishes to become a centre of power, then it must face these sensitive questions.
Mr President, ladies and gentlemen, Mr Tabajdi, respect for minorities is an essential principle among the conditions to be met before a new country can accede to the Union. The Copenhagen criteria are aimed specifically at candidates for accession to the Union.
Respect for the rights of individuals belonging to minorities, including respect for the principle of non-discrimination, is one of the Union's founding principles. However, the Union does not have general powers in the area of the protection of minority rights. It is up to the national authorities to ensure such protection, in accordance with their constitutional arrangements and their international commitments.
In addition, issues of the institutional organisation or autonomy of minorities fall within the powers of the Member States. Similarly, it is up to each Member State to decide to sign or ratify the Framework Convention for the Protection of National Minorities and the European Charter for Regional or Minority Languages, which are the two major instruments introduced by the Council of Europe.
The Union has therefore no powers to adopt, as the question suggests, general legislation setting standards for the protection of minorities and inspection mechanisms. The Union may, however, adopt measures on some issues within its powers which have a positive effect on the situation of individuals belonging to minorities.
For example, the Commission is pursuing a policy to fight discrimination on the grounds of race, ethnic origin or religion. This will ensure the implementation of Community legislation in this area and the implementation of the directive that supplements this legislation.
The adoption of the Framework Decision against Racism and Xenophobia on 28 November is a further example. With this Framework Decision, the Union is contributing to improving the situation of individuals from minorities when they suffer certain types of behaviour. The Union has also acted concerning the situation of the Roma minority.
The integration of immigrants is an important and growing issue for the Member States of the European Union. In 2005, the Commission submitted a Common Programme for Integration that forms the framework directive for a common approach to integration in the European Union. In addition, the Union has allocated a budget of EUR 825 million for 2007-2013 to implement the European Fund for the Integration of Third-Country Nationals.
Three new initiatives from the Commission will appear in 2009: The third edition of the Handbook on Integration, the European Integration Forum, that will further involve civil society in the pursuit of our work, and an integration website that will act as a single portal for information about integration and promote the exchange of best practice among stakeholders in the area of integration.
The role of the European Union in the area of multilinguism is not to replace the action of Member States but rather to support and supplement such action. The European Commission's policy on multilinguism includes regional languages as well as the languages spoken by minorities.
Respect for linguistic and cultural diversity is one of the cornerstones of the European Union. This respect for linguistic and cultural diversity is now part of the European Charter of Fundamental Rights, which states, in Article 22: 'The Union shall respect cultural, religious and linguistic diversity'.
The latest Commission communication, adopted in September 2008, also states that each of the many languages, whether national, regional or spoken by minorities or immigrants, adds something extra to our common culture. The main tools available to the Union in this area are funding programmes, particularly the Lifelong Learning Programme 2007-2013.
Finally, the European Union Agency for Fundamental Rights is a very precious tool that we use to collect data useful in the development and implementation of all instruments and these Community policies. Following a request from the European Parliament to the Agency for Fundamental Rights, which I remind you is located in Vienna, the Agency's 2009 work programme includes the preparation of a comparative report on the situation concerning ethnic and racial discrimination in the European Union. This will allow us to update the report on racism which dealt with the year 2007.
That is what I can tell you. In other words, we do not have a legal basis for organising the protection of minorities. This issue really falls within the powers of the Member States, although the Union must evidently avoid any discrimination towards a citizen who belongs to a minority.
on behalf of the PPE-DE Group. - (LV) Thank you, Mr President. Mr Tabajdi has undertaken an enormous task - to try to formulate and classify communities of peoples that have formed in historically different ways who, in greater or lesser numbers, live in states which have at their heart a different ethnic or linguistic origin. As we know, over the centuries in Europe the borders and names of countries have often changed, both as a result of war and when states have joined together or split apart, when empires have formed or collapsed, and very often people, without changing the places where they live, have become subjects of a different king or residents of a different country. Likewise, migration has taken place both at the individual level and with the movement of entire ethnic communities. We have inherited the results of all this. Undoubtedly, today every resident in the European Union deserves a life worthy of a human being and equal opportunities. Just what can we really call a minority though, in today's sense, and can the states agree and draw up uniform criteria? That is important, for today new migration is taking shape: both internal migration within the European Union and migration from non-EU countries. It seems to me that first of all specialists, researchers, historians, ethnographers and linguists ought to work on this, and then perhaps the politicians can have the last word. If the politicians start things off, then we will instantly see considerable political subjectivity and selfishness, especially as the elections are approaching. Thank you.
on behalf of the PSE Group. - (HU) Mr President, Commissioner, ladies and gentlemen, more than 45 million people belonging to 57 different minorities live in the European Union and in the other European countries. Today, when the ghost of racism is haunting Europe, when the chauvinism of the majority in nation states is visibly growing to frightening dimensions throughout Central and Eastern Europe, we can no longer sweep minority policies under the carpet. As we have heard - from the Commissioner as well - the EU does not yet have a set of regulations on the protection of the identity of minorities that applies to all Member States. The question of minorities falls within the competence of the Member States, and therefore these communities must, for the most part, be satisfied with whatever they can negotiate with their own governments. The total number of citizens in the Central and Eastern European Member States who belong to various national, minority communities is significantly greater than in Western Europe, and their problems are also more complex. In order not only for national minorities but also for everyone belonging to what are effectively minority EU nations to feel truly at home in Europe, European legislation must create a legal framework with comprehensive legal norms for the protection of minorities.
We need to create the kind of political structures that do not strive for exclusivity but share areas of competence. As this pattern becomes a reality throughout the European Union, so national minorities will gain in status and obtain new opportunities for the protection of their language and culture. In this regard, the ratification of the Lisbon Treaty is of key importance, for two of its articles, thanks to the work of the Hungarian Government, include the rights of persons belonging to minorities. Acceptance of the Treaty would be a great step forward in the history of the European Union. The current economic crisis is not advantageous to minorities, for it poisons conflicts and gives ground to far-right demagoguery. Europe cannot afford, particularly at this moment in time, to fail to listen to the voices of minorities. It cannot abandon minorities at this time of crisis.
on behalf of the ALDE Group. - (SV) A debate at European level on the situation of various minority groups is very welcome. A common view of the rights and obligations that should apply to national, ethnic or linguistic minorities, immigrants and stateless persons would benefit these groups and the whole of the Union in many ways. Nearly a tenth of EU citizens currently belong to a national, linguistic or ethnic minority. Some, like myself, as a Swedish-speaking Finn, are treated well. Others are discriminated against or disavowed. It is important for the historical national minorities to be able to see themselves as full members of the Union. The EU needs the support of its minorities and must not neglect to give them the opportunity to participate actively in decision making and the work of ensuring a safe and harmonious common future.
It is clear that the same rules cannot apply to national minorities as apply, for example, to immigrant minorities. Immigrants require special support to help them integrate into their new homelands. Stateless people are a separate issue and should be encouraged, using all means available, to apply for citizenship in their host country.
The EU also needs a common view on minority issues in order to be able to defend itself and its Member States against outside pressures and provocations, where minority rights are used as weapons to sow division and create confusion. Russia's involvement and propaganda in Estonia and Latvia, for example, is a cautionary example. We must not put weapons in the hands of those who want to harm us.
Europe needs a representative minority forum that would act as an advisory body on issues dealt with by the European Parliament and the Council of Europe. It would also be important for this parliamentary committee to be given explicit responsibility for issues relating to minorities. This Parliament should approve a statement on the rights of minorities.
Finally, I would like to ask a specific question: is the Commission prepared to take responsibility for initiating a European debate on minorities and is it prepared to actively promote the fair treatment of the Union's minorities and not simply linguistic diversity, which is often used as a way of ignoring the minority groups. (Applause)
Mr President, Commissioner, some minority groups have been present in the Member States for centuries, whilst others are relatively recent arrivals.
The Roma are one of the traditional minority groups that have been present in Union countries essentially as long as records exist. I am sorry to say that in my country, Poland, although the Roma are not discriminated against, the extent of their integration leaves much to be desired. They share this view. I believe that the Roma need more support from the state. In particular, they need assistance with vocational training and with education in general.
Member States should play the leading role regarding the integration of this and other minority groups. Common Union legislation would be very helpful to us in our endeavours, however. I have in mind, in particular, defining the rights and responsibilities of new arrivals from Islamic states who find it hard to integrate into Europe.
Mr President, I would like to express my profound gratitude for Mr Tabajdi's work in preparing and tabling this oral question that we are debating here today, and also for his tremendous work in drawing up the resolution which, regrettably, we are not debating but which we will no doubt be able to discuss in forthcoming plenary sittings.
This resolution is necessary because it is clear that we have to find a minimum level of protection for minority groups in the European Union, something that does not exist at the moment.
I do not share Commissioner Barrot's perception, in often hiding behind the European Union's lack of jurisdiction on this matter. It is a patent contradiction to mention the Copenhagen criteria, to mention another type of legislation and, at the same time, - when, perhaps, it is not of interest or when, perhaps, one is not brave enough - to hide behind the lack of jurisdiction in order not to, shall we say, make progress in the protection of minority groups, because we are, ultimately, facing an eternal dilemma. We are not facing a problem but, rather, a challenge that the European Union has to meet, and this issue should be seen as such.
on behalf of the IND/DEM Group. - Mr President, in every Member State of the EU there are groupings of people who are seen as different because of characteristics like ethnicity, language, how they dress, the music they play and how they worship. When the people in that country are committed to respect for the innate dignity of every human person, these differences are seen as enriching, and people are valued. In fact, when the dignity of the human person is valued, we do not view minorities in a negative way at all. However, in many countries, this respect is weak or non-existent. This leads to discrimination in which minorities are abused and relegated to the poorest of circumstances.
We insist in the Copenhagen Agreement that a country wishing to join the EU must have at least a minimally acceptable level of respect for everyone within its borders. This principle falls down when we ignore these criteria and allow membership to countries where people are being marginalised and mistreated.
In Ireland, for instance, many children and adults with disabilities were institutionalised in the worst of circumstances at the time of our accession and for years after our membership.
Today, in spite of the introduction of the Copenhagen criteria, there exist similar terrible circumstances for vulnerable minorities in countries which have recently joined the EU or which plan to. The Copenhagen criteria were clearly ignored in those cases, and the treatment of minorities was not considered an obstacle to membership. This negates the purpose of the agreement. If a country, in order to join the EU, must fulfil the Copenhagen criteria in respect of the treatment of its people, it should be possible to suspend membership when it does not.
(SK) We are dealing with the problem of ethnic minorities, but this means primarily the Hungarian ethnic minority, Mr Tabajdi. Hungary is indeed where ethnic minorities have been almost completely eliminated over the past decades. The words of the former ombudsman for minorities in Hungary, Jenö Kaltenbacha, confirm this. The number of Slovaks living in Hungary has fallen from more than 300 000 to 18 000 during the time in question. For the decimated Slovak minority, Hungarian is used exclusively as the language of instruction in the ethnic minority schools in Hungary. In those schools, Slovak is taught for four hours a week.
There is no vendetta under way in Slovakia, and for the Hungarian minority living in Slovakia, things are incomparably better. In the Hungarian minority schools, the language of instruction is exclusively Hungarian. Slovak is taught as a supplementary language for a few hours each week. Religious services are conducted only in Hungarian in all Slovak communities in Hungary, and they are conducted exclusively by Hungarian priests. On the other hand, only Hungarian priests officiate in Hungarian communities in Slovakia.
The European Parliament, however, is paradoxically not devoting any attention to the problems of the Slovak, German, Serbian and other beleaguered minorities in Hungary. There is repeated discussion of the peripheral problems of the Hungarian minority, which the Slovak government is, in any case, currently considering. Only today, as part of this process, it approved an amendment to the education act, guaranteeing that geographical names will be printed in Hungarian or Ukrainian in textbooks for minority schools. It is the Hungarian politicians and MPs who, under the guise of settling ethnic problems, are constantly foisting their ideas about autonomous solutions, including territorial autonomy. Most recently, the Hungarian President did so during a visit by his Romanian counterpart to Budapest, and met with a stern rejection. Such attitudes need to be unmasked and vigorously condemned within the European Parliament as well.
(HU) Whereas the interests of any other social minorities protected by anti-discrimination regulations are vigorously defended, European legal protection, not to mention political will, is reticent where traditional national minorities are concerned. Yet the existence of these minorities within the European Union is not a political question but a matter of fact - there are millions living within the EU who are not immigrants. They live within European Member States while never having moved from their ancestral lands. It was just that in the course of events in the twentieth century, the boundaries of their countries have shifted around them, leaving them behind ever since facing insoluble dilemmas. How are they to preserve their identity and community, how can they provide their children with a secure image of a twenty-first century future? We must at last admit that the problems of these communities cannot be resolved purely by means of universal human rights or anti-discrimination regulations. These communities rightfully demand all those things that, in the case of similar-sized populations, the European Union deems to be the right of those who are part of a majority. This is why EU regulation is necessary and why the assistance of the EU is necessary. Such communities are right in thinking, for instance, that autonomy, which has brought prosperity and development to the minorities of the South Tyrol in Italy, would also bring them a desirable solution.
Certainly, forms of autonomy - including perhaps territorial autonomy - could give a positive and manageable future to such communities. There should be no mystification surrounding such communities, but they should be discussed openly, since if such an option can be a positive solution in one Member State without harming the State's territorial integrity, it could similarly prove to be a solution in other Member States as well. The rightful demands of these minorities, which are based on fundamental principles and current practice in the European Union, cannot constitute taboo subjects in the EU in the twenty-first century!
(ES) Mr President, it is curious that in every parliamentary term, we have pointed out the non-existent or fragile legal and material protection of one or another minority group within Member States.
With the recent enlargement towards the east, the situation has, unavoidably, become far more complex.
The Europe of 27 has more than 100 groups, if we add its ethnic and linguistic minorities to those resulting from more recent immigration. Particular mention should be - and already has been - made of the Roma, an ethnic group that has lived among us for centuries. It has its own characteristics and suffers the greatest disadvantages of all minority groups of any kind.
Doubling our efforts to achieve gradual integration, if not assimilation, of these groups and making this unity in diversity a reality is a major challenge for Europe, Commissioner. It is not for nothing that the Treaty of Lisbon makes explicit reference, for the first time in European Union history, to the rights of people belonging to those minorities and to their own values.
Each social group is different. Member States' linguistic-historical minorities and their recognised and indisputable right to express themselves in their mother tongues have little or nothing to do with the new migration flows, which have their own identifying characteristics.
We are taking the European Charter for Regional or Minority Languages as our starting point and asking the European Social Fund to grant attention and resources to minority groups.
We have just seen 2008 draw to a close as the European Year of Intercultural Dialogue, and I believe that this dialogue has only just got under way. I feel we should take advantage of such momentum and continue spreading this dialogue in order to create control mechanisms at European level with the aim of protecting minority groups.
I shall end on this note: we have an obligation in our Member States to protect and preserve the traditions and values of the multicultural Europe that is emerging, and the duty of this Parliament is to establish integration standards within a common European framework that facilitates peaceful coexistence.
(HU) Mr President, One out of every ten European citizens belongs to a national minority. Many of them feel that they are stepchildren within their own homeland. They look to the European Union to guarantee their rights and help improve their situation. In terms of human rights, the European Union's greatest debt is in relation to the protection of minorities. Although the legal grounds for effective protection of minorities exist, the political will to assert these is often insufficient. Ratification of the Lisbon Treaty could improve the situation, but in itself, it is no magic solution. It is important for existing institutions to work effectively and, in particular, for the minority profile of the Fundamental Rights Agency to be strengthened. The various minorities would consider it a positive sign if the new Commission had a commissioner whose responsibility was exclusively to deal with minority affairs. This would give a clear signal that the minorities are also full citizens of a unifying Europe. Europe cannot have stepchildren, since in one sense or another, all of us are minorities.
(HU) Mr President, I welcome with gratitude and appreciation the inclusion on the agenda of the protection of traditional national and ethnic minorities as well as of immigrants to Europe. I find it painful that in the absence of the necessary support from the political groups, our joint debate today is coming to an end without a decision, and that it is still not possible to adopt the EU framework agreement on minority protection. In the countries of the former Communist camp, the principle of non-intervention was supreme. I consider it unacceptable that the European Union is similarly leaving the solution of the problem of minorities within the area of competence of individual Member States. I consider President Traian Băsescu's declarations in Budapest rejecting the rightful demands of Transylvanian Hungarians for collective rights and autonomy to be reminiscent of the dictatorial standpoint during the National Communist era. The European Union is the joint home of national, ethnic and religious minorities as well, and precisely for this reason, the EU can no longer put off providing them with institutional, legally regulated protection.
(FR) Mr President, our cultures include the rule of law and individual rights and so it is right and proper to defend the rights of an individual member of a minority but it would be dangerous to legislate on the rights of non-national minorities as communities in their own right.
For non-national minorities, and I am only talking about them, the community approach has to be rejected because it will inevitably destroy the coherence of many European nations. Where there is rule of law, regulation of the way in which people live together must remain a national power. In this matter, if the majority were the enemy of the minority, then this would seriously call democracy into question.
Faced with poverty or danger, some people flee their country of origin to seek refuge. The right to asylum is a way for people to vote with their feet. Fortunately, it has become a fundamental right but, as with any right, there is a concomitant duty. In this instance, the duty is to accept the rules, languages and customs of the receiving countries.
The right of asylum is a precious right as it is a right inherent to the human being. Even if you belong to a minority, this does not legitimise the creation of a community right. Your ultimate allegiance must always be to the country in which you settle. It is an illusion to believe that the juxtaposition of transitory communities, with different memories, can create a country. Over time, this will only create either a field of indifference or a field for a battle.
You should either love your receiving country or get out. That is the duty which is born of the freedom to come and go.
(RO) I would like to express my support for the protection of minorities and respect for their culture, languages, traditions and customs. I believe that all Member States should include references to the protection of minorities in their national legislation in various areas.
In this respect, I feel that Romania's legislation in this area is particularly well drafted and can provide a model for other Member States. The proof of this statement is even borne out by a fellow Member of this Parliament, whom I have a great deal of respect for, who was born, grew up and studied within Transylvania's Hungarian community, and now successfully represents Hungary in this house. However, the protection of minorities must not result in excesses such as collective rights, the promotion of autonomy and self-determination, including territorial.
I do not think that it is helpful either to divide minorities into different categories as this may give the idea that these categories must be treated in different ways. All citizens must be treated equally and enjoy the same rights and obligations towards the communities among which they live. Decentralisation and local autonomy under national laws very much reflect all the aspirations that citizens have, whatever their nationality or ethnic background. It is not normal to raise for discussion concepts which are not yet enshrined in current international law and which are not accepted at Member State level. We do not need either to adopt the provisions of the Council of Europe.
A specific mention must be made about the Roma minority. I firmly believe that common EU programmes, especially in the area of education, would accelerate considerably the integration of the Roma.
Finally, I would like to remind you that any nation, no matter how big it might be, is a minority compared to Europe's 500 million citizens.
(SK) The protection of minorities is indisputably one of the most important principles, and in my country, the Slovak Republic, a really exceptionally high standard of protection is guaranteed for minorities. If we are going to talk about ethnic minorities, one can say that this standard is also guaranteed in the form of cultural and educational autonomy, because we have a university for our largest ethnic minority
However, I fundamentally oppose opening a discussion on territorial autonomy, because I consider it to be a very important political and legal issue, and also because I consider it to be, in humanistic terms, quite heartrending.. It could cause enormous human unhappiness. The opening of discussions on territorial autonomy would also fundamentally threaten the unity and successful progress of the European Union.
To conclude, Commissioner, since you have spoken of respect - yes, it is entirely appropriate that the majority society should harbour the greatest respect for its minorities, but I think the minorities in a healthily functioning society should have equal respect for that society.
Mr President, I would like to thank Mr Tabajdi for his excellent work. It is regrettable that we are not able to conclude our debates with a resolution.
I am firmly convinced that minority rights must become a part of the acquis communautaire. Unfortunately, the Commission is very reluctant to suggest any measures in this field. We should remember that minority rights are an integral part of human rights and therefore our standards must be as high as possible. Let us not forget that respect for, and protection of, minorities is one of the Copenhagen criteria. The Commission does not even apply the criteria properly during the accession process.
We are ready to make concessions hoping that the situation will improve afterwards, but since the accessions, there are still no tools to address the issue, as Commissioner Barrot pointed out last month. We have elaborated a common European Union standard in the field of minority rights, and this is an absolute must.
(HU) Thank you very much, Mr President. There are few political territories within the European Union where a double standard is in effect. The Copenhagen criteria on minority rights apply to accession countries - as we have already heard today - but these same rights do not exist within Community law. If Europe's wealth lies in its diverse cultures, and no one wants to see the culture and language of small nations disappear, then ethnic minorities have an even greater need of protection, including legal protection. In the new Member States, the apparent protection afforded by socialist internationalism has disappeared, and national sentiments have intensified. In addition, various forms of oppressive nationalism often appear in the new Member States, especially since even the Copenhagen criteria are no longer binding. We often witnesses the strengthening of assimilationist efforts - allegedly in the minority's own interest. Unfortunately, this is a political tool often used by populist parties to turn the majority against the minority.
The establishment of internal legal standards to protect the legal status of minorities is unavoidable. These standards must follow European best practices, building on the various forms of self-governance that do not need to be unmasked as some sort of political crime, or rejected. Rather, the principle of subsidiarity should be extended to allow minorities to make decisions with regard to their own affairs. Perhaps the method of open coordination may be helpful in this regard, until a legal basis is created. I would put the following question to the Commissioner: would it not be possible to use this option, this method, for providing a solution to the legal status of minorities? Finally, I would like to thank Mr Tabajdi for his excellent work in this area.
(RO) We have, at European level, a coherent set of regulations, criteria and recommendations which guarantee protection for citizens belonging to national minorities and instances of their infringement are fairly rare within the European Union. Romania has allowed its minorities to enjoy national rights which extend beyond relevant European standards. Indeed, the presence in this Chamber of Romanian MEPs who are ethnic Hungarians is living proof of this.
It is vital for interethnic harmony in Europe that human rights are respected, but any separatist exploits triggered by the deterioration in ethnic rights must be halted. The European project is about integration and not about creating enclaves based on ethnic criteria.
I also feel that we should focus more attention on the situation of national minorities in the EU's neighbouring countries, all the more so when it involves citizens of the same nationality of some of the Member States. One example of this is the Romanians in Ukraine, Serbia and the Republic of Moldova, who are deprived of basic rights and are subject to an intensive process of denationalisation.
(ES) Mr President, in the EU there are several cases of languages spoken by historical European groups which cannot be used in debates in this Parliament since they are not recognised as state languages. This is a loss to representative democracy.
One of these cases is the Basque language, Euskera, which is not a minority language but an official one, at least in the southern area of the Basque Country, which, in administrative terms, is classed as part of the Spanish state. However, the same is not true - and please do not take this personally, Commissioner - in the northern part of the Basque Country, which is attached to the French state, whose President stated to the United Nations Assembly that to deny respect for national identities and languages is to sow the seeds of humiliation and that, without that respect, there will not be peace in the world. For all that, neither Euskera nor Corsican, Breton or Occitan are given the slightest official consideration, nor are they given support to ensure their use is respected and encouraged.
That is why I ask the Agency for Fundamental Rights to keep watch and to work to ensure that within Member States, there is no violation of any European people's right to use its mother tongue and no discrimination against its citizens, and that all native languages are considered official within their respective territories.
(The speaker continued in Basque)
Eskerrik asko jaun-andreok zuen laguntzagatik Europako hizkuntza guztien alde.
Mr President, I welcome this debate, the more so as European history shows that in times of crisis, ethnic tensions can inflame otherwise stable situations. I would like to believe that the intent of the initiators of this debate is to emphasise the generous core values and realities of the European project, because the realities of the European Union are indeed the best standards in the world for the treatment of minorities. Therefore, we should say out loud that this Assembly does not, and will not, accept any divisive actions or the lowering of the standards I have just mentioned.
As Commissioner Barrot has underlined, in each individual country of the Union, there is a clear and, more often than not, official legal framework that ensures the protection of our cultural diversity. Yet, for the sustainability of our multi-ethnic society, is there any alternative to higher education? Real-life examples show that solving issues related to education fuels strong Community development. Education is, by its own nature, unifying rather than divisive. In fact, it teaches us that we are all someone else's minority. The Babeş-Bolyai University in Romania, in the Transylvanian city of Cluj, is an example of a multicultural university that has been cited time and again by the Organisation for Security and Cooperation in Europe as a positive example of multicultural and inter-ethnic excellence.
Where the need arises, higher-degree education in the language of minorities is part of the national educational system. Let me give you the example of Sapientia University in Romania.
These positive examples, however, do not mean that we can take our eye off the ball, and we must be aware that maybe the most challenging issue lies ahead of us: solving the difficult situation of the Roma community throughout Europe. It is my belief that the most effective way of solving this tremendously difficult European problem in the long term is through education. I would very much like to see a very substantial debate on how Europe intends to take advantage of our unique educational system so that we remain united in our diversity.
(RO) The Council of Europe is the institution which deals with respect for human rights. The rights and protection of minorities come under the remit of Member States, in accordance with the principle of subsidiarity. Traditional and ethnic minorities, migrant minorities and immigrants must comply with the national legislation of the Member State where they reside.
I believe that the integration of new migrant minorities should not be part of the common policy on immigration which the EU is currently drafting. This policy can be defined only when the current barriers to the free movement of workers from the Member States which joined the European Union after 2004 disappear within the EU.
The protection of migrant minorities is part of the principles promoted by social Europe. Providing fair working conditions for all European citizens, no matter what their Member State of origin is, guarantees them a decent living. As a European socialist, I support the development of a European framework for legal immigration, but I actively advocate, first and foremost, observance of the European Union's basic principles for all European citizens.
(HU) Unfortunately, today this draft decision is being put to the Parliament only in the form of a question. Representatives of traditional national minorities and communities have been trying to persuade the majority through peaceful parliamentary means that what was good for the 14 Member States of the European Union will be good for the entire territory of the EU. The traditional national minorities found themselves in a new country through no fault of their own, without ever having moved from their centuries-old homelands. No one asked them whether they wanted to change nationalities or adopt a new official language. These traditional national minorities are the most loyal citizens of their respective countries. Despite wars, economic crises, internal political battles and assimilation, they did not abandon their ancestral, longstanding and yet new homeland. Their loyalty has been unbroken. It is precisely for this reason that it is incomprehensible that the several dozen million strong populations of large countries should fear a few hundred thousand or, at most, half a million members of a minority.
The various forms of self-governance found in the European Union, such as territorial and cultural autonomy, result from a policy of consensus on the part of the majority and minority, and have not weakened the economic, political or social power of the state in question, or that of the European Union. My country, Romania, has been in existence in its current form since 1920. In 1930, the population on this territory included 28% non-Romanians; today, this has fallen to 10%. There are several other Member States besides Romania that have similar concerns. There are laws and rights, but their implementation cannot be guaranteed, although linguistic, ethnic and regional diversity is a European value. Therefore, it is important for draft guidelines to be drawn up, based on existing, successful EU examples, that are acceptable to all and do not infringe on the states' territorial integrity.
(HU) Thank you very much, Mr President. Commissioner, ladies and gentlemen, first of all, I would like to express my pleasure at welcoming Csaba Tabajdi's initiative intended to improve the situation of minorities living in the European Union. Although eminent examples prove that national minorities are regarded as a value and an opportunity in the European Union, such as in South Tyrol or the Åland Islands, unfortunately, in Eastern Europe, we come across the opposite attitude as well, sometimes even in presentations by statesmen. It is precisely for this reason that we urgently need to oppose declarations that would definitively and perpetually rule out the demands of national minorities for autonomy, by referring to the requirements set by the European Union. We therefore need to speak with determination and declare that national minorities are entitled to autonomy as an exercise of minority rights at Community level, and that we must guarantee these fundamental rights, as well, through the legal system of the European Union. I therefore fully support the elaboration of a comprehensive regulation for the protection of minority rights at European level. Thank you very much.
(IT) Mr President, ladies and gentlemen, today is a very happy occasion and the credit for it, with my thanks, goes in particular to Mr Tabajdi, Chairman of the Intergroup and champion of minorities.
Today I am using the Italian language, which is the language of the State and not my mother tongue. I do this for a specific reason: a large number of ethnic minorities from various countries and ethnic groups live in Italy. Today, I want to use this demonstration - as well as the demonstration that an ethnic minority is not an ethnic minority merely for itself but has to experience solidarity - to give to these minorities a voice here in this House. I also want to tell the Italian minorities who live abroad that they would otherwise not have this possibility.
Mr Barrot spoke today about non-discrimination. I believe that nondiscrimination is not enough, because we must achieve equal rights and equal rights will come only when we have minority situations and give them considerable help in reaching a level equal to that of the majority. For this reason, we need positive discrimination in certain situations. This, I believe, is a new idea, an idea that needs to be pursued.
The European Union has competencies. By making use of Articles 21 and 22 of the Charter of Fundamental Rights of the European Union and Article 2 of the Treaty of Lisbon - let us hope that these enter into force as soon as possible - together with the Copenhagen criteria, and a small amount of flexibility and legislative imagination, we would be able to achieve a great many things. I want to mention, in particular, Article 2 of the Treaty of Lisbon on the protection of the rights of individuals - and here, particular thanks go to the former Minister for Foreign Affairs, Mr Frattini, who made a decisive contribution to its inclusion.
We hope for protection of rights for groups: that is our goal. Since there are 168 minority groups in the European Union and about 330 on the continent of Europe, 100 million of our fellow citizens on this continent are experiencing this situation. We in South Tyrol have reached a level that can obviously be improved on, but which is very, very good nonetheless. When I hear from representatives in this House or Members from majority populations that their minorities are well treated, I am somewhat mistrustful. I would be happier if the representatives of these minorities said that they were well treated.
We in the European Union need to understand that minorities represent added value, a bridge between cultures, between peoples and countries. We must work towards unity in cultural diversity.
(ET) Ladies and gentlemen, the linguistic and cultural diversity that we value as an asset of the European Union often becomes a problem at the level of the Member States, especially in areas where borders have shifted due to the vicissitudes of history, or a minority has become the majority and the majority has become a minority, as in Estonia, my homeland. In such cases, it is indeed an immense challenge for a single country.
At European Union level, however, it is very important that double standards not be applied. The Copenhagen criteria, which the previous speakers have already mentioned in several speeches, and which the new acceding states were required to meet, have already been discussed, but we were also very well aware that those same criteria, those same requirements - for instance educational requirements - are not met in many of the old Member States. It is crucial that all countries be treated in the same manner, and that minimal standards apply to all.
(RO) First of all, I do not believe that the European Union needs a common policy for minorities. We owe equal rights to all European citizens, irrespective of their ethnic background. On the other hand, if those who asked the question being debated really want a European policy on this matter, we can assure them that Romanian legislation, for instance, may be considered as a model of good practice.
Romania perhaps has the most generous and up-to-date legislation on national minorities in Europe. They enjoy extensive political and social rights, identical to those enjoyed by all citizens. Minorities of significant size, such as the Hungarians, enjoy the right to education in their mother tongue at every level. Representatives of the minorities are entitled to seats in parliament, even if they have not obtained the necessary votes. In fact, the Hungarian minority party, which has been referred to this evening and during yesterday evening's debates, has formed part of the Romanian Government for 12 of the 19 years since Romania has been operating as a democratic state.
(RO) Minorities of any kind must be supported, not only in terms of preserving a unique identity, their values, traditions and language, but also for developing their culture. In my view, Romania, which is a unitary, sovereign state, is a model country in terms of respecting the individual rights of the members of any minority.
I welcome the progress which my fellow Members have made, as well as their constant concern for the protection of ethnic, traditional or national minorities. This is an obvious and welcome approach. However, in terms of relations between the majority and minority, I would like to advise you of two aspects: 1) I feel that not only members of a minority should be involved in measures of this kind, but majorities must also deal with issues relating to minorities, to the same extent, precisely in order to support and protect what we call 'unity in diversity', which is taking place in Romania. 2) I appreciate that minorities should equally be concerned about the status of the majorities as these two entities form, but only together, this unitary whole which contributes to the natural development of any society.
(RO) As part of this debate, I would like to make a comment stating that national minorities make a great deal of fuss because they do not have arguments to support all the rights which they claim. I would like to launch a slogan for this: 'making a fuss does no good and good makes no fuss'.
The European Union's laws cannot only protect minorities and put national communities at a disadvantage because we are allowing positive discrimination. I would like to give you an example where the reality contradicts the assertions being made. Some people have claimed that the rights of the Hungarian minorities are not respected in the area of education in Romania and, as my background is in education, I would like to give as an example Romania's universities, which adhere to European standards for treating minorities.
(RO) As part of this debate, I would like to highlight the deterioration in respect for the religious rights of the Romanians living in Timoc Valley in Serbia. We are talking here about a community of more than 100 000 Romanians.
I would like to take the opportunity to express my concern regarding the decision of the town council in the Serbian town of Negotin to demolish the foundations of a Romanian-language Orthodox church, even though the priest, Boian Alexandru, had obtained the necessary approvals. This would be the second church for Romanians living in Serbia. For his audacity in constructing the first one, Father Alexandru was given a two-month suspended sentence. I would like to emphasise that Serbia has undertaken, in accordance with Article 5 of the Stabilisation and Association Agreement, to respect human rights and protect ethnic and religious minorities.
I would like to end with an extract from a letter from Father Alexandru, where he expresses the hope that the Serbian authorities will not demolish this church where services will be held in Romanian. I quote: '... to help us, too, to obtain these rights in our country, where we live, Serbia, so that we can at least have our own church and school and be able to speak Romanian.'
Mr President, the European Union has no jurisdiction as far as the status of national minorities in the Member States is concerned. There is no problem, however, because all European Union Member States are also members of the Council of Europe, an organisation which is well-equipped and well-experienced to address that issue. To duplicate the activity of the Council of Europe would be detrimental to the scope of our work on minorities and would only create confusion and frustration.
Secondly, I am concerned to see that our approach on minorities places too much emphasis on solutions that were perhaps valid decades and centuries ago. I believe that in this field, as well, it would be better to develop our imagination more than our memory.
Finally, instead of revisiting fields already explored, the European Union would be better advised to develop a concept of transnational protection of cultural rights in a continent where each ethno-cultural community is a minority as well.
(RO) In the current worldwide climate of globalisation and freedom of movement, I think that the ideas being expressed here this evening about territorial authority do not make any sense. I think that there are more than one million Romanians living in Spain and Italy, but I do not see why they would ask for territorial autonomy in these countries.
I believe that setting up a committee or subcommittee at European Parliament level for monitoring the rights of minorities would be an excellent idea and would implement European policy at this level or, ultimately, certain procedures for respecting the rights of minorities. I do not think that Romania has ever refused a visit from any president from a European state and yet, once again, this is a rumour which has been going round here. I believe that Romania offers a model of good practice for very many countries in the European Union.
(HU) Thank you very much, Mr President, the national minorities living on the territory of the European Union enrich the EU. The European Parliament must take the lead in defending ethnic minorities, by initiating a serious debate on the legal status of minorities. Parliament must take responsibility for elaborating and adopting a framework regulation that is binding on all Member States. Such a framework regulation will truly serve the interests of minority communities only if - bearing in mind the principle of subsidiarity - its provisions include the fact that the adoption of various forms of autonomy built on consensus between the majority and minorities is the way to endow minority communities with an appropriate status. Thank you.
(SK) Yes, minorities must be respected and their rights must be legislatively guaranteed by the EU Member States. Cultural and linguistic diversity must be preserved, as it is the basis for a healthily functioning Union. However, we will not allow political groups based on a minority position to push for autonomist interests which often challenge the principle of territorial integrity of states, and which, furthermore, often stem from a sense of injustice due to decisions made in the past.
Territorial autonomy on a national basis and, furthermore, not founded on homogeneity, but often politically abusing the minority status of the majority people in a certain micro-region or in a community, is a threat to peaceful life and coexistence in the European Union.
(FR) Mr President, I have two questions for the Commissioner.
During this debate, many Members and colleagues have spoken of double standards, of unequal obligations on the old and new Member States. What measures are you taking in respect of the old Members, in other words the 15 Member States who do not comply with the Copenhagen Agreement?
My second question is about religious minorities, the Jews and Muslims living on our continent, in our Union: what measures are being taken by the Commission to protect their faith, their law and their way of life?
Mr President, Commissioner, the first question that must be answered is whether or not the issue of national minorities falls exclusively within national powers.
I think not, because if the issue of human rights is not an internal issue for the Member States of the European Union, then neither is the issue of the rights of national minorities. This, of course, requires clarification. Yugoslavia was bombed because the rights of Kosovars were infringed, so why do we not make ourselves clear on this issue?
Secondly, why, prior to accession, was the situation in the new Member States better than it is at present?
Thirdly, Mr Beazley raised the question of double standards. It is true that, despite the problems, the situation of the Hungarian community in Romania is better. There are problems in Romania, but the situation is better than in Alsace or Brittany. Why are there double standards?
Fourthly, let us talk about territorial autonomy. In the Åland Islands of Finland and in South Tyrol in Italy, regional autonomy has really stabilised the country. In Spain, the system of autonomous regions is a very good example, despite a few Basque extremists who deserve our condemnation.
Finally, Mr President, it has to be said that non-discrimination and equal treatment are insufficient to compensate for the disadvantages of minorities. At the end of the day, satisfied minorities are factors for stability in the countries of Europe. As Henrik Lax always says, 'if a policy is carried out properly, it will always pay dividends'. That is the reality and I would like to thank you for the debate.
Mr President, I have listened very carefully to everybody's contributions, and I am touched by the passion that underlies some of these positions.
Mr Tabajdi has just listed a whole raft of problems. I am well aware that these problems do exist, but I must once again - regretfully, but there is nothing else I can do - remind you that the protection of groups, of national minorities as groups, does not fall within the EU's sphere of competence, nor even within that of the Agency for Fundamental Rights.
Nevertheless, at my urging, the Agency will look into ethnic and racial discrimination when it updates its 2007 report on racism, but I would reiterate that the treaties grant no jurisdiction in this field: not to the European Union, not to the Commission and not to the Agency.
The open method of coordination has been mentioned, but this method too requires us to have competence. It is quite clear that, were the Council to alter its position, that might open up other paths but, for the time being, we ourselves are paying special attention to the fight against the discrimination that can particularly affect people from minorities.
We need to make things quite clear here: we do have the tools, at Community level, to combat discrimination. Article 13 of the Treaty establishing the European Community has formed the legal basis for two directives: the Directive of 29 June 2000 implementing the principle of equal treatment between persons irrespective of racial or ethnic origin, and the Directive of 27 November 2000 establishing a general framework for equal treatment in employment and occupation.
From that point of view, therefore, there is indeed a will to combat all forms of discrimination against citizens from minority groups. On top of that, the Agency for Fundamental Rights is going, at my request, to undertake a very in-depth study into all of these forms of discrimination.
That is as much as I am able to say. I cannot go any further, because we do not have the legal tools. The Member States will not allow us to.
Having said that, the position of Roma in the European Union, for example, is indeed deplorable, and their integration is a top priority for both the Union and the Commission, as was reiterated at the first European Roma Summit on 16 September, in which I took part along with Mr Barroso and Mr Špidla. In the wake of this summit, Mr Špidla is going to establish a European platform on the Roma. This flexible structure will allow us to rise to the challenges at EU level. Nevertheless, we do also need to be careful, as, in the Commission's opinion, an ethnic approach would be counterproductive.
I would like to conclude by saying that I have been touched by what has been said here. It is quite clear that the real strength of the European Union lies in resolving this problem of conflict between minorities and majorities in a given state, but it is also true that the European Union is currently a federation of national states, which means that it is difficult for us to go any further.
That said, there is nothing to stop countries informally exchanging good practices or best practices. You have referred to the very good practices in certain of the newer Member States of the Union, and I do not doubt that such good practices can be taken as an inspiration for other similar examples.
That, Mr President, is what I have to say, and I regret that I cannot give you a better response, but I am, after all, obliged to toe the line of what the European Union actually is as it stands. Even so, I would stress once again that, in the event of discrimination against individuals belonging to a minority group, you can be sure that I will stand absolutely firm, because I have every intention of ensuring respect for this non-discrimination which, I hope, the Charter of Fundamental Rights will institutionalise very strongly following the ratification of the Treaty of Lisbon.
The debate is closed.
Written statements (Rule 142)
No country in contemporary Europe denies the rights of minorities. Under the EU's motto 'United in Diversity', we are building a multicultural Europe, a Europe in which national minorities coexist with large monolithic states and enjoy their full political rights and citizens' rights. It appears that Europe is of one mind on this. Nowadays, anyone who queries the rights of minorities will certainly not succeed in the world of politics. The rights of minorities are enshrined in the legal order of individual EU Member States, and also confirmed by many international agreements.
I was therefore amazed by the ruling handed down by the Supreme Administrative Court in Lithuania on 30 January of this year. According to the ruling, placing signs bearing street names in Polish alongside others bearing street names in Lithuanian contravened the law. The authorities in the Vilnius region were ordered to remove the signs in the Polish language within a month. The issue is particularly curious because ethnic Poles account for as much as 70% of the population in the Vilnius region, and street signs in Polish are to be found almost everywhere. This has happened despite the fact that Lithuania has committed itself to the European Charter for Local Self-Government and has ratified the 1995 European Framework Convention for the Protection of National Minorities. Article 11 of the latter provides for the use of minority languages, including on street signs. It is hard to understand why Lithuania, which has now been a Member State of the EU for five years, is disregarding Union standards and failing to guarantee the rights of minorities on its territory.
Mr President, ladies and gentlemen, I come from an area on the border between Hungary and Romania, in the county of Arad, where problems concerning minorities were overcome a long time ago.
In this area, colleagues and childhood friends who attended primary school and then went on to study at university through Hungarian are still now using Hungarian in the institutions where they work.
I have been chairman of Arad County Council and the Romania West Regional Authority. In this region, where we have the counties of Arad, Timiş and Bihor in Romania, and Csongrád and Békés in Hungary, Romanians and Hungarians have together completed dozens of joint projects and are currently working on others, all using a single European language to resolve common European problems.
I invite anyone who would like to find out first hand about the Romanian model for resolving minority problems to take a look at the real situation first hand before they express their views at various European forums.
The rights of national minorities in EU Member States constitute an important issue in terms of human rights. In practice, however, the issue is often exploited in actions aimed at spreading revisionism across Europe and calling borders into question.
The right to use one's native language and the right to preserve one's traditional culture and customs are undoubtedly two of the rights that must be protected.
In recent times, there have been frequent cases in Europe when certain minorities have expressed the wish to have specific territories returned to the country with which they have a national allegiance. This provokes a reaction by the majority. There have also been cases when minorities numbering several million persons have been ignored and have been refused the status of a minority. This has happened, for example, to Poles in Germany. Germany is thereby violating the fundamental rights of minorities.
The case of people who have arrived in our countries from outside Europe is quite different. Clearly, these individuals have the right to their own culture and language. They may not, however, create their own special areas to which they transfer the law of their countries of origin. If they wish to live amongst us, they must be prepared to integrate into our countries and become responsible citizens of the country where they settle.